Case 2:20-cv-08853-DSF Document 4 Filed 11/04/20 Page 1 of 1 Page ID #:21




               UNITED STATES DISTRICT COURT
              CENTRAL DISTRICT OF CALIFORNIA




  UNITED STATES OF AMERICA,          CV 20-8853 DSF
        Plaintiff,                   CR 15-688 DSF

                  v.                 JUDGMENT

  NELSON MARTINEZ,
        Defendant.



    The Court having denied Defendant’s Motion under 28 U.S.C. §
 2255,

    IT IS ORDERED AND ADJUDGED that Defendant’s sentence is not
 vacated, set aside, or corrected.



  Date: November 4, 2020             ___________________________
                                     Dale S. Fischer
                                     United States District Judge
